Case 1:19-cv-00711-BPG Document 22-7 Filed 07/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Justin Van Pelt, e¢ ai. *
Plaintiffs *
v. * Case No. 1:19-cv-00711-BPG
Giuseppe’s, Inc., et al. *
Defendants *
/
ORDER

Pending before the Court is the Parties’ Joint Motion for Approval of FLSA Settlement
(“Joint Motion”), After careful consideration and review of the Parties’ Joint Motion and the
Settlement Agreement and Full and Final Release of Claims (“Settlement Agreement”), it is
hereby:

ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable
resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute;

FURTHER ORDERED, that the Parties’ Joint Motion is GRANTED;

FURTHER ORDERED, that the Court shall retain jurisdiction over this case until the
Defendants’ payments are made pursuant to the Settlement Agreement and the Settlement
Agreement and General Release executed by the Parties;

FURTHER ORDERED, Plaintiff shall promptly advise the Court after payment has been
received and the funds have fully and unconditionally cleared;

FURTHER ORDERED, that provided the Defendants make payment under the
Settlement Agreement and Full and Final Release of Claims, Plaintiff's claims shall be

DISMISSED with prejudice; and that the Clerk of the Court will CLOSE this case.

 
Case 1:19-cv-00711-BPG Document 22-7 Filed 07/08/19 Page 2 of 2

Date:

Serve All counsel (via ECF):

Roy Lyford-Pike, Esq.

Zipin, Amster & Greenberg, LLC
8757 Georgia Ave., Suite 400
Suver Spring, Maryland 20910

Scott E. Kraff, Esq.

Howard B. Hoffman, Esq.
Jordan 8. Liew, Esq.

600 Jefferson Plaza, Ste. 204
Rockville, MD 20852

 

Hon. Beth P. Gesner
U.S. Magistrate Judge, District of Maryland

 

 
